COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Daniel W Booth; Devonae Servance-Booth; Parrish Servance; Shirley
                          Servance and all other Occupants v. Kondaur Capital Corporation, as
                          Separate Trustee of Matawin Ventures Trust Series 2014-3

Appellate case number:    01-16-00188-CV

Trial court case number: 16-CCV-056463

Trial court:              County Court at Law No. 1 of Fort Bend County

       It is ORDERED that the motion for rehearing is denied.

Judge’s signature: /s/ Laura C. Higley
                   Acting for the Court

Panel consists of Justices Keyes, Higley, and Lloyd.

Date: February 28, 2017